Citation Nr: 0117644	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  96-05 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hearing loss.

3.  The propriety of the initial noncompensable rating for 
hepatitis for the period prior to June 28, 1999.

4.  The propriety of the initial 10 percent rating for 
hepatitis for the period beginning June 28, 1999.

5.  Entitlement to service connection for auto-immune 
disease, specifically Graves disease, as secondary to the 
veteran's service-connected hepatitis.  

(The issue of clear and unmistakable error (CUE) in a Board 
decision of December 1997 denying service connection for 
arthritis of multiple joints and tinnitus is the subject of a 
separate Board decision)


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to June 
1962.  He also served with the North Carolina Army Reserve 
National Guard from October 1956 to February 1959, April 1959 
to August 1959, and from March 1963 to January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
denied the veteran's application to reopen his claims for 
service connection for residuals of a back injury, 
hypertension, and hearing loss.  In that same decision, the 
RO also denied service connection for a psychiatric 
disability, to include PTSD, tinnitus, and arthritis.  In 
addition, the RO granted entitlement to Department of 
Veterans Affairs compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for hepatitis as secondary to a heart 
surgery performed in May 1985 at the VA medical center in 
Asheville, North Carolina, and assigned a noncompensable 
evaluation, effective May 31, 1994.  The veteran disagreed 
with each of these determinations, and this appeal ensued.

When this matter was before the Board in December 1997, the 
veteran's claims for service connection for tinnitus and 
arthritis were denied.  In addition, the Board granted the 
veteran's application to reopen his claims for service 
connection for residuals of a back injury, hypertension and 
for hearing loss, and remanded these claims for de novo 
consideration.  The Board also remanded for further 
development regarding the veteran's claims for service 
connection for a psychiatric disability, to include PTSD, as 
well as his claim of entitlement to a compensable evaluation 
for his hepatitis.

In a December 1998 decision, the Board granted the veteran's 
claims for chronic low back pain with degenerative joint 
disease, and anxiety disorder, not otherwise specified.  
Accordingly, those issues are no longer in appellate status.  

By rating decision dated August 2000, the RO granted a 10 
percent rating for residuals of hepatitis from June 28, 1999.  
Accordingly, there are two issues in appellate status 
regarding the veteran's hepatitis: the propriety of the 
initial noncompensable rating for hepatitis for the period 
prior to June 28, 1999, and the propriety of the initial 10 
percent rating for hepatitis for the period beginning June 
28, 1999.  

In a December 1998 remand, the Board referred the issue of a 
total disability rating based on individual unemployability 
(TDIU) to the RO for appropriate adjudication.  This issue is 
again referred to the RO for appropriate action.  

In a May 1999 letter, the Board wrote the veteran regarding 
the procedures to take if he wanted to file a motion for 
clear and unmistakable error (CUE) in a Board decision of 
December 1997.  Specifically, the veteran was informed that 
he had 60 days from the date of the May 1999 letter in which 
to file a motion for CUE.  By letter dated June 1999, the 
veteran responded to the Board's May 1999 letter and 
requested a review of his appeal on the grounds of CUE.  

A letter was sent to the veteran on December 15, 2000, 
indicating that a request to review a prior Board decision on 
the grounds of CUE had been received.  It was noted that the 
veteran had 30 days to file a response before the case was 
referred to a Board member for a decision.  The veteran did 
not respond to such letter.  The issue of CUE in a Board 
decision is the subject of a separate Board decision.  



REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran's claim for service connection for hearing loss 
was remanded in December 1998 for a VA examination to 
determine if any current hearing loss was etiologically 
related to acoustic trauma in service.  The veteran underwent 
a VA examination in January 1999, but the examiner did not 
answer whether the veteran's hearing loss was related to 
acoustic trauma in service.  

Therefore, under Stegall v. West, the veteran's claim for 
service connection for hearing loss must be remanded so that 
the examiner who examined the veteran in January 1999 can 
prepare an addendum to his report in which he comments on the 
etiology of the veteran's hearing loss.  

The veteran's claim for service connection for auto-immune 
disease, specifically Graves disease, as secondary to the 
veteran's service-connected hepatitis, was remanded by the 
Board in December 1998 for preparation of a statement of the 
case pursuant to 38 C.F.R. § 20.201 (2000).  However, the RO 
did not prepare such a statement of the case.  

Similarly, under Stegall v. West, the veteran's claim for 
service connection for auto-immune disease, specifically 
Graves disease, as secondary to the veteran's service-
connected hepatitis, must be remanded for preparation of a 
statement of the case.  

The veteran's claim for service connection for hypertension 
was remanded in December 1998 for a VA examination to 
determine if any current hypertension was etiologically 
related to elevated blood pressure readings during service.  
The veteran underwent a VA examination in January 1999, and 
the examiner stated that "the hypertension that the veteran 
had was certainly related to the hypertension that he had 
during service in 1963."  However, it is pointed out that 
the veteran only served on active duty from 1959 to June 
1962.  He was with the National Guard beginning in March 
1963, and he had periods of active duty for training, but his 
regular active duty ended in 1962.  

Accordingly, the veteran's claim for service connection for 
hypertension must also be remanded so that the examiner who 
examined the veteran in January 1999 can make more specific 
findings about the veteran's blood pressure readings while he 
was on active duty, i.e., during the time period from 1959 to 
June 1962.  The veteran does not have to be re-examined, 
unless the physician assigned to the case determines that 
further studies or examinations are necessary to answer the 
questions presented in the remand.  In any case, however, the 
physician must address the questions presented in the remand.  
If the examiner who examined the veteran in January 1999 is 
not available, the RO should arrange for the appropriate 
medical questions to be answered by another qualified 
physician.  If the questions posed by the Board are not 
answered satisfactorily by the examiner, it is incumbent upon 
the RO to return such report for satisfactory answers. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Regarding the veteran's claims challenging the propriety of 
his ratings for hepatitis (nonecompensable for the period 
prior to June 28, 1999, and 10 percent for the period 
beginning June 28, 1999), these claims must also be remanded.  
Under Diagnostic Code 7345, a noncompensable rating is 
assigned for healed hepatitis that is nonsymptomatic.  One of 
the criteria for a 10 percent rating is that there be 
demonstrable liver damage, and one of the criteria for a 30 
percent rating is that there be minimal liver damage.  

A VA laboratory report from June 1999 noted "liver disease 
indicated", and a laboratory report from the Catawba 
Hospital from February 2000 noted that the veteran's SGOT and 
SGPT readings were above the reference range.  The veteran's 
claim must be remanded because the severity of the veteran's 
liver damage is not clear for rating purposes.  As the United 
States Court of Appeals for Veterans Claims (Court) noted in 
Massey v. Brown, 7 Vet. App. 204 (1994), rating decisions 
must be based on medical findings that relate to the 
applicable criteria.  Accordingly, following the gathering of 
all current treatment records, the veteran should be afforded 
another VA examination that accurately describes the nature 
and severity of his hepatitis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should assure that copies of 
all current records of treatment of the 
veteran's hearing loss, hypertension, and 
hepatitis are included in the claims 
folder.  

3.  The claims file should be returned to 
the examiner who conducted the veteran's 
January 1999 VA audiological examination.  
The examiner should provide an addendum 
to his January 1999 report.  The examiner 
should comment specifically on the 
etiology of the veteran's hearing loss.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current hearing loss is 
etiologically related to acoustic trauma 
in service between August 1959 and June 
1962.  If it is not feasible to answer 
any of these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
physician so that he/she may review 
pertinent aspects of the appellant's 
medical history.

4.  The claims file should be returned to 
the examiner who conducted the veteran's 
January 1999 VA cardiovascular 
examination.  The examiner should provide 
an addendum to his January 1999 report.  
The examiner should answer the following 
questions:  

a.  Did the veteran have 
hypertension in service from 1959 to 
June 1962?

b.  What is the standard for 
determining whether someone has 
hypertension?

c.  If the veteran did have 
hypertension in service, identify 
the elevated readings (systolic and 
diastolic) by numbers and date.  

d.  If the veteran did have 
hypertension in service, is such 
hypertension related to the 
veteran's currently diagnosed 
hypertension?

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
physician so that he/she may review 
pertinent aspects of the appellant's 
medical history.

5.  The appellant should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
hepatitis.  The claims folder should be 
provided to the examining physician so 
that he/she can review it in conjunction 
with the examination.  Such tests as the 
examining physician deems appropriate 
should be performed.  The examination 
report should include responses to the 
following medical questions:

a.  Regarding the veteran's liver 
damage, what is the degree of liver 
damage that the veteran suffers 
from?  

b.  What is the earliest onset of 
demonstrable liver damage, and what 
evidence demonstrates that onset?

c.  The examiner should comment on 
the general medical principles with 
regard to hepatitis C and whether 
hepatitis C can be considered 
healed.

d.  Does the veteran have 
gastrointestinal disturbance related 
to his hepatitis, and if so, what is 
the severity of such 
gastrointestinal disturbance?

e.  Does the veteran have 
gastrointestinal disturbance to the 
degree that it requires dietary 
restriction or other therapeutic 
measures?

e.  Does the veteran have fatigue 
related to his hepatitis?

f.  Does the veteran have mental 
depression related to his hepatitis?

g.  Does the veteran have anxiety 
related to his hepatitis?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  The RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  The RO should issue a statement of 
the case concerning the issue of service 
connection for auto-immune disease, 
specifically Graves disease, as secondary 
to the veteran's service-connected 
hepatitis.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this issue be returned to 
the Board.  See 38 U.S.C.A. § 7104(a) 
(West 1991).

8.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims of 
entitlement to service connection for 
hearing loss and hypertension.  The RO 
should also readjudicate the veteran's 
claims challenging the propriety of the 
initial noncompensable rating for 
hepatitis for the period prior to June 
28, 1999, and the initial 10 percent 
rating for hepatitis for the period 
beginning June 28, 1999.  In the event 
that the claims on appeal are not 
resolved to the satisfaction of the 
veteran, he should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  The appellant 
need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




